.
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                     v.                              (For Offenses Committed On or After November I, 1987)
                       Johanna Gallardo (0 I)
                                                                          Case Number:        18CR4626-AJB


                                                                     Defendant's Attorney
    REGISTRATION NO.                 72425298
    D -
                                                                                                                FEB 14 2019
    THE DEFENDANT:
    IZI pleaded guilty to count(s)        One of the Information


    Title & Section                   Natu re of Offense                                                               Number(s)
    .21 USC952,960                    . Importation of Cocaine (Felony)                                                   1




        The defendant is sentenced as provided in pages 2 through               3           of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D Count(s)                                                               dismissed on the motion of the United States.

    IZJ Assessment: $I 00.00

    IZJ Fine waived             D Forfeiture pursuant to order filed                                  included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                      18CR4626-AJB
      AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                      Johanna Gallardo (0 I)                                                                        Judgment - Page 2 of 3
      CASE NUMBER:                    l 8CR4626-AJB

                                                                       PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS

     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not conunit another federal, state or local crime.
For offenses committed on or qfter September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
            substance abuse. (Check, if applicable.)
l2J         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
l2J
            Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
       or restitution that remains unpaid at the commencement of the term of probation in accordance with the Schedule of Payments set forth
       in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.


                                              STANDARD CONDITIONS OF PROBATION
       I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
              observed in plain view of the probation officer;
       I I)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the pennission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                         18CR4626-AJB
        ...   ~.

r



    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:            Johanna Gallardo (0 I)                                                 Judgment - Page 3 of3
    CASE NUMBER:          18CR4626-AJB

                                    SPECIAL CONDITIONS OF PROBATION

       1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
          for revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.

       2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
          comply with both United States and Mexican immigration law requirements.

       3. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

       4. Participate in a program of mental health treatment as directed by the probation officer, take all
          medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
          permission. The court authorizes the release of the presentence report and available psychological
          evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
          release of information between the probation officer and the treatment provider. May be required to
          contribute to the costs of services rendered in an amount to be determined by the probation officer, based
          on ability to pay.

       5. Complete (200) hours of community service in a program approved by the probation officer within the 5
          years of Supervised Probation.

       6. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
          necessary by the probation officer. Such program may include group sessions led by a counselor, or
          participation in a program administered by the probation office. The defendant may be required to
          contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
          officer, based on the defendant's ability to pay.




                                                                                                      18CR4626-AJB
